NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                        MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT


In the Interest of T.F. and K.W.,       )
children.                               )
                                        )
                                        )
K.H.,                                   )
                                        )
                Appellant,              )
                                        )
v.                                      )    Case No. 2D17-4383
                                        )
DEPARTMENT OF CHILDREN AND              )
FAMILIES and GUARDIAN AD LITEM          )
PROGRAM,                                )
                                        )
                Appellees.              )
                                        )

Opinion filed May 16, 2018.

Appeal from the Circuit Court for
Pinellas County; Patrice Moore,
Judge.

K.H., pro se.

Bernie McCabe, State Attorney, and
Leslie M. Layne, Assistant State Attorney,
Clearwater, for Appellee Department of
Children and Families.

Laura J. Lee, Sanford, for Appellee
Guardian ad Litem Program.
PER CURIAM.


           Affirmed.


LaROSE, C.J., and BADALAMENTI and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-